585 F.2d 30
Dorothy M. FORDYCE, Plaintiff-Appellant,v.ROUND HILL DEVELOPMENTS, LTD., d/b/a Round Hill Hotel ofMontego Bay, Jamaica, Defendants-Appellees.
No. 25, Docket 78-7166.
United States Court of Appeals,Second Circuit.
Argued Sept. 22, 1978.Decided Oct. 13, 1978.

James E. Beasley, Philadelphia, Pa., and Lester H. Chase, Glen Cove, N. Y., for plaintiff-appellant.
Mary Ann D'Amato, New York City (Mendes & Mount, New York City, of counsel), for defendants-appellees.
Before MOORE and VAN GRAAFEILAND, Circuit Judges, and KNAPP, District Judge.*
PER CURIAM:


1
In this diversity personal injury case we must decide whether the defendant, a hotel situated in Jamaica, has subjected itself to the jurisdiction of the New York courts.


2
Plaintiff's only substantial claim in this regard is that defendant's contract with Raymond & Whitcomb Co., an independent travel agent, is a sufficient contact to confer jurisdiction.  Examination of the pertinent documents disclose that Raymond and Whitcomb is in no real sense defendant's agent but rather an independent contractor, engaged at its own risk and expense in leasing hotel rooms from defendant in order to complete its own annual Thanksgiving tour to Jamaica.


3
Our decision in Gelfand v. Tanner Motor Courts, Ltd.  (2d Cir. 1967) 385 F.2d 116 is inapposite.  There the New York based travel organization was truly an agent for its out of state principal, binding it to honor individual reservations, and retaining only a commission out of the monies collected on its behalf.


4
We therefore affirm the District Court's dismissal of the complaint for substantially the reasons set forth in Judge Haight's opinion below.



*
 Of the United States District Court for the Southern District of New York, sitting by designation